—In a proceeding pursuant to Family Court Act article 4 for a downward modification of child support, the mother appeals from so much of an order of the Family Court, Orange County (Ludmerer, J.), entered August 13, 1993, as denied some of her objections to an order of the same court (Mandell, H.E.), entered May 12, 1993, which, after a hearing, inter alia, granted the petition to the extent of conditionally reducing the father’s child support payments to $25 per month.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, any potential prejudice created by the Family Court’s reduction of the father’s child support payments without additional evidence of his physical disability was obviated by the fact that the reduction was conditioned upon the father’s submission to the court of additional documentary evidence demonstrating his disability. Moreover, given the circumstances of this case and the lengthy and continuing history of litigation between the parties, the financial disclosure provided by both parties at the hearing was sufficient for the purpose of determining the limited issue before the court.
*522The mother’s remaining contentions are either unpreserved for appellate review or lack support in the record. Mangano, P. J., Bracken, Sullivan and Hart, JJ., concur.